        Case 1:19-cv-00954-JDP Document 28 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DARRYL HUDSON,                                 Case No. 1:19-cv-00954-JDP
12                  Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                     FOR APPOINTMENT OF COUNSEL
13           v.
                                                     ECF No. 26
14    C. PFEIFFER, et al.,
15                  Defendants.
16

17

18          Plaintiff Darryl Hudson is a state prisoner proceeding without counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. On June 2, 2020, plaintiff filed a motion requesting

20   appointed of counsel. ECF No. 26. Plaintiff submits that his case is complex, that he requires

21   assistance, and that he is subject to intimidation. Id.

22          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

23   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

24   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to

25   represent plaintiff, see Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.

26   296, 298 (1989). This court may request the voluntary assistance of counsel. See 28 U.S.C. §

27   1915(e)(1); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the court

28


                                                        1
        Case 1:19-cv-00954-JDP Document 28 Filed 06/05/20 Page 2 of 2

 1   will seek volunteer counsel only in exceptional circumstances. In determining whether such

 2   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 3   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 4   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 5   The court cannot conclude that exceptional circumstances requiring the appointment of counsel

 6   are present here. At this stage in the proceedings, plaintiff has not demonstrated a likelihood of

 7   success on the merits, and the issues covered in his complaint do not appear unusually complex.

 8            Accordingly, plaintiff’s motion for the appointment of counsel, ECF No. 26, is denied

 9   without prejudice. The court may revisit this issue at a later stage of the proceedings if the

10   interests of justice so require.

11
     IT IS SO ORDERED.
12

13
     Dated:      June 5, 2020
14                                                        UNITED STATES MAGISTRATE JUDGE
15

16   No. 205.
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
